


AMENDMENT TO TERM NOTE




This Amendment to the Term Note (“Amendment”) is dated April 2, 2015 by and
among SofTech, Inc., a Massachusetts corporation with offices at 650 Suffolk
Street, Suite 415, Lowell, MA 01854 (the “Borrower”) and EssigPR, Inc., a Puerto
Rico corporation (the “Lender”).




WHEREAS, the Borrower and Lender are parties to that certain Term Note dated
October 1, 2014; and




WHEREAS, the Term Note is due and payable in full on April 10, 2015; and




WHEREAS, the Borrower and Lender have agreed to extend the due date an
additional three months to July 10, 2015.




NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree as follows:




 

1.

Term. Section 6. entitled “Term.” of the Term Note shall be amended by changing
the due date from April 10, 2015 to July 10, 2015.




2.

Consideration. Borrower hereby awards Lender 2,500 stock options to purchase
SofTech common stock at an exercise price of $1.00 per share. Such stock options
will be fully vested upon execution of this Amendment. The stock options will
expire on the ten year anniversary of the award if not exercised.




All other terms and conditions detailed in the Term Note shall remain unchanged.




BORROWER

LENDER




SofTech, Inc.

EssigPR, Inc.







By:  /s/Joseph P. Mullaney

By: /s/ Joseph P. Daly   




               CEO

              CEO

Its: ___________________

Its: __________________




             April 2, 2015

             April 2, 2015

Date: _________________

Date: ________________



